UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02608) Exact name of registrant as specified in charter:	Putnam Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — March 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Money Market Fund Semiannual report 3 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, deterioration in the credit quality of issuers whose securities the fund holds or an increase in interest rates may impair the value of your investment, and it is possible to lose money by investing in this fund. The effects of inflation may erode the value of your investment over time. The values of money market investments usually rise and fall in response to changes in interest rates. Although the fund only buys high quality investments, investments backed by a letter of credit have the risk that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. Message from the Trustees Dear Fellow Shareholder: Many macroeconomic risks to global growth have diminished in recent months. A widespread financial collapse in Europe, an economic hard landing in China, and significant fallout from budget sequestration and the fiscal cliff in the United States have not come to pass. While these risks have not entirely dissipated, U.S. equity markets have managed to achieve record highs in the first quarter, recouping all of their losses from the 2008 financial crisis. In the United States, corporate profits and balance sheets are strong. The Federal Reserve has pledged to keep interest rates at historic lows until the nation’s employment situation meaningfully improves. The U.S. housing market, a significant driver of GDP, has been steadily rebounding. And while the federal budget battle is not yet resolved, the markets appear to believe that Washington lawmakers will eventually reach a resolution. At Putnam, our investment team employs a measured, balanced approach to managing risk while pursuing returns. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to offer accessibility and current income with relatively low risk For most people, keeping part of their savings in an easily accessible place is an essential part of an investment plan. Putnam Money Market Fund can play a valuable role in many investors’ portfolios because it seeks to provide stability of principal and liquidity to meet short-term needs. In addition, the fund aims to provide investors with current income at short-term rates. Because it invests in high-quality short-term money market instruments, the fund’s risk of losing principal may be lower than that of other funds. It typically invests in securities that are rated in the highest or second-highest category of at least one nationally recognized rating service. The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. Money market fund yields typically rise and fall along with short-term interest rates. Money market funds may not track rates exactly, however, as securities in these funds mature and are replaced with newer instruments earning the most current interest rates. Whether you want to earmark money for near-term expenses or future investment opportunities, or just stow away cash for a“rainy day,” this fund can be an appropriate choice. Types of money market securities Money market securities are issued by governments, government agencies, financial institutions, and established non-financial companies. Securities your fund invests in include: Commercial paper Short-term unsecured loans issued by large corporations, typically for financing accounts receivable and inventories Bank certificates of deposit Direct obligations of the issuing commercial bank or savings and loan association Repurchase agreements (repos) Contracts in which one party sells a security to another party and agrees to buy it back later at a specified price; acts in economic terms as a secured loan Government securities Direct short-term obligations of governments or government agencies; for example, U.S. Treasury bills Variable-rate demand notes (VRDNs) Floating-rate securities with a long-term maturity, usually 20 or 30 years, that carry a coupon that resets every one or seven days, making them eligible for purchase by money market mutual funds 2 Money Market Fund Money Market Fund 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Class A shares do not bear an initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Yield reflects current performance more closely than total return. Due to market volatility, current performance may be higher or lower than performance shown. See pages 2–3, 5, and 10–11 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Money Market Fund Interview with your fund’s portfolio managers How would you characterize the market environment for the six months ended March31, 2013? Joanne: The financial markets saw broad improvement, as fears waned over the prospect of the eurozone’s demise and economic data suggested that China’s economy was beginning to reaccelerate. U.S. economic growth, bolstered by a recovering housing market, continued to show more strength, and corporations posted healthy profits. Japan also experienced a jolt of new life this past December in the wake of national elections and the installation of new political leadership, which raised hopes that an area marked by protracted economic and market weakness would see improvement. Economic weakness in Latin America, most notably in Brazil, and the Cyprus banking crisis did cause some unease in the final months of the reporting period, but investors were decidedly in a more upbeat mood. How did Putnam Money Market Fund perform in this environment? Jonathan: With the Federal Reserve’s efforts to stimulate economic growth by holding the benchmark federal funds rate near zero percent, where it has remained since December2008, there was limited volatility across the money market sectors. Thus, Putnam Money Market Fund delivered performance that was generally in line with this interest-rate environment and the average This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/13. See pages 2–4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. Money Market Fund 5 return for its Lipper peer group for the six months ended March31, 2013. At period-end, the fund’s weighted average days to maturity stood at 43 days. Could you bring us up to date with regard to the Securities and Exchange Commission’s [SEC’s] efforts to improve the functioning of the money markets? Joanne: The SEC strongly believes that retail and institutional money market funds still remain a concern with regard to the stability of the financial system. Regulators feel that the amendments to Rule 2a-7 under the Investment Company Act of 1940 that were implemented three years ago did not go far enough to avoid major market disruptions, such as we saw in September2008, when the value of the Reserve Primary Fund’s shares fell below $1.00 and precipitated a surge in money market redemptions. Last year, the SEC laid out three proposals to further reform the money market sector. They included imposing a floating net asset value [NAV] on money market funds, meaning that funds would no longer rely upon amortized cost pricing and would convert to a mark-to-market model as used in other mutual funds. The second proposal would require money market funds to maintain a capital buffer, which would be funded either by the fund’s advisor injecting capital into a fund or the fund withholding earnings from investors to build a cushion over time. The third proposal would require funds to hold back a stated percentage of any redemption being made, which would be returned after a period of time. These proposals were tabled in August2012 as the SEC did not have the necessary votes to pass the measures. In addition to being expensive and difficult to implement, there was some debate as to whether these Allocations are represented as a percentage of portfolio market value. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Money Market Fund solutions would adequately reduce the propensity of institutional money market fund investors to withdraw their investments in a financial crisis. Subsequently, as a result of the Dodd-Frank Financial Reform Act, the Financial Stability Oversight Council [FSOC] was created in part to recommend financial reforms and encourage the SEC to propose and/or adopt such reforms. Another option that was recently introduced by regulators would impose redemption fees at times of market stress to limit shareholder redemptions. At some point this year, new regulations — initiated by either the SEC or FSOC — may be enacted. We’ll continue to closely monitor developments and their impact on our shareholders. What was your strategy to capture income in such a low - rate environment? Jonathan: The fund’s overall strategy remains focused on pursuing stability and liquidity by investing in commercial paper, repurchase agreements, and U.S. Treasury securities. We continue to feel positive about several issuers and selectively added to the fund’s credit exposure by investing in corporate notes issued by entities in Canada, Australia, Japan, and the more economically viable Nordic countries in northern Europe. In addition, we increased the fund’s exposure to repurchase agreements collateralized by U.S. government agency mortgage-backed securities. The repurchase agreements we enter into are typically executed with what we believe are high-quality counterparties and are collateralized by agency mortgage-backed This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s portfolio market value. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Money Market Fund 7 securities and investment-grade corporate bonds. These agreements offered attractive yields during the period due to increased supply and the Fed’s “Operation Twist,” a large-scale fixed-income asset purchase program designed to keep downward pressure on longer-term interest rates to provide economic stimulus. While Operation Twist has ended, rates offered by repurchase agreements have remained competitive, as the supply of available collateral increased in advance of tax receipts. As always, we will be diligent in our fundamental credit research process in an effort to avoid exposure to securities that might pose a risk to the fund. Which fund holdings exemplified your strategy during the period? Joanne: We think that the underlying bank fundamentals continue to improve and, accordingly, have invested in what we believe are large, creditworthy banks, such as JPMorgan Chase Bank , National Australia Bank , and Toronto-Dominion Bank . We believe asset-quality measures are showing improving trends and profits are being retained to help build capital. In our opinion, these positive developments are somewhat offset by the banks’ underlying revenue weakness with soft loan demand, pressured interest margins, and ongoing regulatory pressure on fee business. Given the ongoing sovereign debt stress in Europe, we have limited the fund’s exposure to the eurozone. We also purchased commercial paper issued by Toyota Motor Credit Corp. , which operates across the consumer finance, dealer finance, commercial finance, and insurance markets. Toyota is benefiting from the continued recovery in industrywide vehicle sales across the United States as well as from favorable new product launches and the continued inventory restocking related to previous disruptions in supply chains from the tsunami-earthquake natural disaster in 2011. We continue to find attractive opportunities in the first-tier corporate and asset-backed commercial paper [ABCP] market. The ABCP issuers that we consider safe and appropriate investments for the fund must be backed by diverse, high-quality financial assets, such as trade receivables, commercial loans, auto loans, mortgage loans, and other asset types. These issuers must maintain ample third-party structural support and have strong management and sponsorship. Thunder Bay Funding and Jupiter Securitization exemplify our strategy in this sector. Are U.S. interest rates likely to remain “range - bound”? Jonathan: In our opinion, it appears likely that short-term interest rates will remain in a range for the near future until we see evidence of a shift in Fed monetary policy. In September 2012, the Federal Reserve launched “QE3,” a bond-buying program authorized to purchase up to $40 billion of agency mortgage-backed securities per month. Not long after, in December, the Fed replaced the expiring “Operation Twist” with an additional unlimited round of easing, targeting up to $45 billion worth of intermediate- and longer-term Treasuries per month — with no apparent intent of stopping so long as inflation remains below 2.5% and unemployment stays above 6.5%. These kinds of explicit targets are rare coming from the Fed and, we believe, provide some welcome insight as to when the Fed is likely to begin shifting to a more neutral monetary stance. With the March 2012 unemployment rate at 7.6%, we believe a near-term change in monetary policy by the Fed is unlikely. Given the challenges of a low-interest-rate environment, we will continue to maintain the fund’s conservative positioning with a bias toward safety and liquidity as we search for income further out on the money market yield curve. 8 Money Market Fund Thank you, Joanne and Jonathan, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. A CFA charterholder, Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a recent report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. Money Market Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class T (inception dates) (10/1/76) (4/27/92) (2/1/99) (12/8/94) (1/21/03) (12/31/01) Net Net Net Net asset Before After Before After asset asset asset value CDSC CDSC CDSC CDSC value value value Annual average (life of fund) 5.38% 4.91% 4.91% 4.91% 4.91% 5.24% 4.90% 5.14% 10 years 18.13 14.57 14.57 14.57 14.57 17.02 14.77 16.30 Annual average 1.68 1.37 1.37 1.37 1.37 1.58 1.39 1.52 5 years 2.13 1.56 –0.44 1.56 1.56 1.94 1.56 1.82 Annual average 0.42 0.31 –0.09 0.31 0.31 0.38 0.31 0.36 3 years 0.06 0.06 –2.94 0.06 0.06 0.06 0.06 0.06 Annual average 0.02 0.02 –0.99 0.02 0.02 0.02 0.02 0.02 1 year 0.01 0.01 –4.99 0.01 –0.99 0.01 0.01 0.01 6 months 0.00 0.00 –5.00 0.00 –1.00 0.00 0.00 0.00 Net Net Net Net Current yield asset Before After Before After asset asset asset (end of period)* value CDSC CDSC CDSC CDSC value value value Current 7-day yield (with expense limitation) 0.01% 0.01% — 0.01% — 0.01% 0.01% 0.01% Current 7-day yield (without expense limitation) –0.34 –0.84 — –0.83 — –0.48 –0.83 –0.58 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes carry an initial sales charge. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns reflect a 1% CDSC for the first year that is eliminated thereafter. Class A, M, R, and T shares generally have no CDSC. Performance for class B, C, M, R, and T shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares. * The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. For a portion of the periods, the fund had expense limitations, without which returns and yields would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Money Market Fund Comparative Lipper returns For periods ended 3/31/13 Lipper Money Market Funds category average* Annual average (life of fund) 5.43% 10 years 15.29 Annual average 1.43 5 years 1.58 Annual average 0.31 3 years 0.06 Annual average 0.02 1 year 0.02 6 months 0.01 Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/13, there were 238, 236, 221, 214, 180 and 13 funds, respectively, in this Lipper category. Fund distribution information For the six-month period ended 3/31/13 Distributions Class A Class B Class C Class M Class R Class T Number 6 6 6 6 6 6 Income $0.000050 $0.000050 $0.000050 $0.000050 $0.000050 $0.000050 Capital gains — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. Money Market Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class T Total annual operating expenses for the fiscal year ended 9/30/12 0.52% 1.02% 1.02% 0.67% 1.02% 0.77% Annualized expense ratio for the six-month period ended 3/31/13* 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects a voluntary waiver of certain fund expenses. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2012, to March 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $1.10 $1.10 $1.10 $1.10 $1.10 $1.10 Ending value (after expenses) $1,000.05 $1,000.05 $1,000.05 $1,000.05 $1,000.05 $1,000.05 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Money Market Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2013, use the following calculation method. To find the value of your investment on October 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class T Expenses paid per $1,000*† $1.11 $1.11 $1.11 $1.11 $1.11 $1.11 Ending value (after expenses) $1,023.83 $1,023.83 $1,023.83 $1,023.83 $1,023.83 $1,023.83 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Money Market Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares generally are fund shares that have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class M shares from another Putnam fund. Exchange of your fund’s class M shares into another fund may involve a sales charge, however. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class T shares are not subject to an initial sales charge or CDSC (except on certain redemptions of shares acquired by exchange of shares of another Putnam fund bought without an initial sales charge); however, they are subject to a 12b-1 fee. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Money Market Funds category average is an arithmetic average of the total return of all money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Money Market Fund Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2013, Putnam employees had approximately $377,000,000 and the Trustees had approximately $90,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Money Market Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Money Market Fund The fund’s portfolio 3/31/13 (Unaudited) Principal REPURCHASE AGREEMENTS (35.9%)* amount Value Interest in $336,500,000 joint tri-party repurchase agreement dated 3/28/13 with Citigroup Global Markets, Inc. due 4/1/13 — maturity value of $92,042,148 for an effective yield of 0.21% (collateralized by various mortgage backed securities with coupon rates ranging from 1.745% to 6.00% and due dates ranging from 1/1/18 to 3/1/43, valued at $343,230,000) $92,040,000 $92,040,000 Interest in $315,000,000 joint tri-party term repurchase agreement dated 3/27/13 with Citigroup Global Markets, Inc. due 4/3/13 — maturity value of $29,000,564 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.779% to 4.50% and due dates ranging from 12/1/20 to 2/1/43, valued at $321,612,966) 29,000,000 29,000,000 Interest in $77,700,000 joint tri-party repurchase agreement dated 3/28/13 with Credit Suisse Securities (USA), LLC due 4/1/13 — maturity value of $17,925,518 for an effective yield of 0.26% (collateralized by various mortgage backed securities, foreign government bonds and notes and corporate bonds and notes with coupon rates ranging from 0.631% to 11.375% and due dates ranging from 3/7/14 to 12/15/47, valued at $81,261,284) 17,925,000 17,925,000 Interest in $110,000,000 joint tri-party repurchase agreement dated 3/28/13 with Deutsche Bank Securities, Inc. due 4/1/13 — maturity value of $96,232,673 for an effective yield of 0.25% (collateralized by a U.S. Treasury Bond with a coupon rate of 4.50% and a due date of 5/15/38, valued at $112,200,100) 96,230,000 96,230,000 Interest in $33,000,000 joint tri-party term repurchase agreement dated 3/26/13 with Deutsche Bank Securities, Inc. due 4/2/13 — maturity value of $29,000,733 for an effective yield of 0.13% (collateralized by various mortgage backed securities with coupon rates ranging from 2.11% to 6.50% and due dates ranging from 3/1/20 to 9/1/42, valued at $33,660,000) 29,000,000 29,000,000 Interest in $175,000,000 joint tri-party repurchase agreement dated 3/28/13 with Goldman Sach & Co. due 4/1/13 — maturity value of $92,042,148 for an effective yield of 0.21% (collateralized by various mortgage backed securities with coupon rates ranging from 2.263% to 7.00% and due dates ranging from 6/1/19 to 4/1/43, valued at $178,500,000) 92,040,000 92,040,000 Interest in $461,568,000 joint tri-party repurchase agreement dated 3/28/13 with RBC Capital Markets, LLC due 4/1/13 — maturity value of $92,043,250 for an effective yield of 0.22% (collateralized by various mortgage backed securities with coupon rates ranging from 3.50% to 4.00% and due dates ranging from 1/1/42 to 5/1/42, valued at $470,802,237) 92,041,000 92,041,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 3/28/13 with JPMorgan Securities, Inc. due 4/4/13 — maturity value of $29,000,733 for an effective yield of 0.13% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 4.00% and due dates ranging from 2/1/27 to 1/1/43, valued at $102,000,786) 29,000,000 29,000,000 Interest in $47,845,000 joint tri-party term repurchase agreement dated 3/7/13 with Merrill Lynch & Co., Inc. due 6/5/13 — maturity value of $14,406,840 for an effective yield of 0.19% (collateralized by various U.S. Treasury Notes with a coupon rate of 0.25% and due dates ranging from 12/15/14 to 2/15/15, valued at $48,802,795) 14,400,000 14,400,000 Interest in $29,000,000 tri-party term repurchase agreement dated 3/27/12 with Barclays Capital, Inc. due 4/3/13 — maturity value of $29,000,508 for an effective yield of 0.09% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 5.50% and due dates ranging from 2/1/21 to 12/1/42, valued at $29,580,000) 29,000,000 29,000,000 Total repurchase agreements (cost $520,676,000) Money Market Fund 17 Maturity Principal COMMERCIAL PAPER (18.2%)* Yield (%) date amount Value Australia & New Zealand Banking Group, Ltd. (Australia) 0.210 4/15/13 $12,000,000 $11,999,020 Bank of Nova Scotia (Canada) 0.230 9/9/13 16,000,000 15,983,542 Barclays Bank PLC 144A, Ser. 10-1 (United Kingdom) 0.170 4/18/13 7,500,000 7,499,398 Canada (Government of) (Canada) 0.170 10/9/13 7,350,000 7,343,371 COFCO Capital Corp. (Rabobank Nederland, NY Branch (LOC)) 0.320 4/5/13 14,500,000 14,499,484 Commonwealth Bank of Australia 144A (Australia) 0.260 6/17/13 12,550,000 12,543,021 DnB Bank ASA (Norway) 0.285 7/8/13 13,100,000 13,089,837 DnB Bank ASA 144A (Norway) 0.270 8/7/13 9,000,000 8,991,360 Export Development Canada (Canada) 0.200 4/23/13 6,700,000 6,699,181 General Electric Capital Corp. 0.230 7/22/13 17,300,000 17,287,621 HSBC USA, Inc. (United Kingdom) 0.601 4/4/13 4,700,000 4,699,883 HSBC USA, Inc. (United Kingdom) 0.371 8/16/13 9,175,000 9,162,081 HSBC USA, Inc. (United Kingdom) 0.290 7/10/13 5,155,000 5,150,847 ICICI Bank, Ltd./Hong Kong (Hong Kong) 0.321 7/23/13 14,725,000 14,710,210 Nordea North America Inc./DE (Sweden) 0.250 6/10/13 2,200,000 2,198,931 Roche Holdings, Inc. (Switzerland) 0.125 5/15/13 14,600,000 14,597,769 Roche Holdings, Inc. (Switzerland) 0.120 5/13/13 7,500,000 7,498,950 Royal Bank of Scotland Holdings (USA), Inc. 0.130 4/10/13 7,300,000 7,299,763 Standard Chartered Bank/New York 0.260 7/1/13 5,350,000 5,346,484 Standard Chartered Bank/New York 144A 0.290 4/9/13 9,250,000 9,249,404 State Street Corp. 0.200 8/8/13 14,000,000 13,989,967 Sumitomo Mitsui Banking Corp. (Japan) 0.260 4/9/13 2,250,000 2,249,870 Sumitomo Mitsui Banking Corp. (Japan) 0.240 4/11/13 6,900,000 6,899,540 Toyota Credit Canada, Inc. (Canada) 0.220 5/14/13 6,925,000 6,923,180 Toyota Motor Credit Corp. 0.230 5/29/13 7,000,000 6,997,406 Toyota Motor Credit Corp. 0.210 5/16/13 8,175,000 8,172,854 Wal-Mart Stores, Inc. 0.110 4/29/13 10,500,000 10,499,102 Westpac Banking Corp. 144A (Australia) 0.591 8/12/13 12,400,000 12,386,486 Total commercial paper (cost $263,968,562) Maturity Principal U.S. TREASURY OBLIGATIONS (11.0%)* Yield (%) date amount Value U.S. Treasury Bills 0.147 1/9/14 $18,100,000 $18,078,657 U.S. Treasury Bills 0.147 5/2/13 15,000,000 14,998,024 U.S. Treasury Bills 0.139 4/4/13 35,000,000 34,999,592 U.S. Treasury Bills 0.129 8/22/13 7,300,000 7,296,230 U.S. Treasury Bills 0.119 7/25/13 15,650,000 15,644,001 U.S. Treasury Bills 0.109 7/5/13 18,100,000 18,094,746 U.S. Treasury Notes k 3.500 5/31/13 16,000,000 16,087,277 U.S. Treasury Notes k 0.625 4/30/13 34,250,000 34,262,640 Total U.S. treasury obligations (cost $159,461,167) 18 Money Market Fund Maturity Principal ASSET-BACKED COMMERCIAL PAPER (10.2%)* Yield (%) date amount Value Alpine Securitization Corp. (Switzerland) 0.160 4/17/13 $7,250,000 $7,249,484 Chariot Funding, LLC 0.180 6/20/13 14,250,000 14,244,300 Chariot Funding, LLC 0.180 5/6/13 7,610,000 7,608,668 Fairway Finance, LLC (Canada) 0.200 4/10/13 6,800,000 6,799,660 Fairway Finance, LLC 144A (Canada) 0.000 4/9/13 6,300,000 6,300,000 Gotham Funding Corp. (Japan) 0.200 6/14/13 7,550,000 7,546,896 Gotham Funding Corp. (Japan) 0.200 4/15/13 14,100,000 14,098,903 Jupiter Securitization Co., LLC 0.180 6/6/13 4,750,000 4,748,433 Jupiter Securitization Co., LLC 0.180 5/28/13 17,000,000 16,995,155 Manhattan Asset Funding Co., LLC (Japan) 0.200 5/16/13 5,400,000 5,398,650 Old Line Funding, LLC 0.190 4/9/13 2,400,000 2,399,899 Old Line Funding, LLC 0.180 4/22/13 4,300,000 4,299,549 Straight-A Funding, LLC 144A, Ser. 1 0.190 4/17/13 16,250,000 16,248,628 Straight-A Funding, LLC 144A, Ser. 1 0.190 4/9/13 4,600,000 4,599,806 Thunder Bay Funding, LLC 0.200 4/18/13 1,370,000 1,369,871 Thunder Bay Funding, LLC 0.190 4/23/13 5,600,000 5,599,350 Thunder Bay Funding, LLC 0.150 4/25/13 7,500,000 7,499,250 Thunder Bay Funding, LLC 144A 0.190 4/19/13 7,500,000 7,499,288 Working Capital Management Co. (Japan) 0.210 4/16/13 7,444,000 7,443,349 Total asset-backed commercial paper (cost $147,949,139) Interest Maturity Principal CERTIFICATES OF DEPOSIT (8.8%)* rate (%) date amount Value Bank of America, NA, Ser. GLOB 0.200 4/22/13 $7,500,000 $7,500,000 Bank of Montreal/Chicago, IL FRN (Canada) 0.424 6/21/13 9,250,000 9,250,000 Bank of Nova Scotia/Houston FRN 0.630 9/17/13 5,500,000 5,508,182 Canadian Imperial Bank of Commerce/New York, NY FRN (Canada) 0.321 4/26/13 15,000,000 15,000,000 Citibank, NA 0.180 4/9/13 7,350,000 7,350,000 JPMorgan Chase Bank 0.250 9/18/13 6,360,000 6,360,000 National Australia Bank, Ltd. (Australia) 0.258 5/20/13 14,200,000 14,200,000 National Australia Bank, Ltd./New York FRN (Australia) 0.382 4/24/13 8,350,000 8,350,000 Nordea Bank Finland PLC/New York 0.250 9/12/13 19,525,000 19,525,000 Svenska Handelsbanken/New York, NY (Sweden) 0.255 7/15/13 14,750,000 14,751,502 Toronto-Dominion Bank/NY (Canada) 0.305 7/19/13 8,000,000 8,001,813 Toronto-Dominion Bank/NY FRN (Canada) 0.302 10/21/13 12,500,000 12,500,000 Total certificates of deposit (cost $128,296,497) Interest Maturity Principal CORPORATE BONDS AND NOTES (5.4%)* rate (%) date amount Value Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes FRN (Australia) 0.343 4/12/13 $10,520,000 $10,520,916 HSBC Bank PLC 144A sr. unsec. notes (United Kingdom) 1.625 8/12/13 3,490,000 3,506,458 JPMorgan Chase & Co. sr. unsec. notes 4.750 5/1/13 15,800,000 15,858,508 Royal Bank of Canada 144A sr. unsec. notes FRN (Canada) M 0.683 5/15/14 29,425,000 29,425,100 Money Market Fund 19 Interest Maturity Principal CORPORATE BONDS AND NOTES (5.4%)* cont. rate (%) date amount Value Toronto-Dominion Bank (The) sr. unsec. notes FRN Ser. MTN (Canada) 0.481 7/26/13 $1,700,000 $1,701,250 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.700 8/1/13 3,803,000 3,870,998 Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.500 5/1/13 3,700,000 3,715,831 Westpac Banking Corp. 144A sr. unsec. notes FRN (Australia) 0.701 6/14/13 10,000,000 10,006,884 Total corporate bonds and notes (cost $78,605,945) Maturity Principal MUNICIPAL BONDS AND NOTES (4.4%)* Yield (%) date amount Value American University Commercial Paper, Ser. A 0.170 6/10/13 $8,000,000 $7,997,356 Catholic Health Initiatives Commercial Paper, Ser. A 0.160 5/21/13 4,000,000 3,999,111 Duke University Commercial Paper, Ser. B-98 0.170 6/13/13 12,675,000 12,670,631 Harris County, Health Facilities Development Authority VRDN (Texas Childrens Hospital), Ser. B-1 M 0.120 10/1/29 3,665,000 3,665,000 Johns Hopkins University Commercial Paper, Ser. C 0.170 6/25/13 5,000,000 5,000,000 Johns Hopkins University Commercial Paper, Ser. C 0.170 6/19/13 5,290,000 5,290,000 Kentucky State Economic Development Finance Authority VRDN (Catholic Health Initiatives), Ser. C M 0.110 5/1/34 11,000,000 11,000,000 Trinity Health Corporation Commercial Paper 0.160 4/2/13 9,100,000 9,099,960 Wake County, VRDN, Ser. B M 0.130 3/1/24 1,500,000 1,500,000 Wisconsin State Health & Educational Facilities Authority VRDN (Wheaton Franciscan Services), Ser. B (U.S. Bank, NA (LOC)) M 0.110 8/15/33 4,100,000 4,100,000 Total municipal bonds and notes (cost $64,322,058) SHORT-TERM INVESTMENT FUND (4.0%)* Shares Value Putnam Money Market Liquidity Fund 0.12% L 58,000,000 $58,000,000 Total short-term investment fund (cost $58,000,000) Interest Maturity Principal U.S. GOVERNMENT AGENCY OBLIGATIONS (2.1%)* rate (%) date amount Value Federal Home Loan Bank sr. unsec. notes 0.170 9/20/13 $14,900,000 $14,899,649 Federal Home Loan Bank unsec. notes 0.400 7/9/13 7,000,000 7,004,733 Federal National Mortgage Association unsec. notes 0.500 8/9/13 9,000,000 9,010,994 Total U.S. government agency obligations (cost $30,915,376) TOTAL INVESTMENTS Total investments (cost $1,452,194,744) 20 Money Market Fund Key to holding’s abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period LOC Letter of Credit MTN Medium Term Notes VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities, that carry coupons that reset every one or seven days. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,450,185,774. k The rates shown are the current interest rates at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. M The security’s effective maturity date is less than one year. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 75.0% Switzerland 2.0% Canada 8.7 Norway 1.5 Australia 5.5 Sweden 1.2 Japan 3.0 Hong Kong 1.0 United Kingdom 2.1 Total 100.0% Money Market Fund 21 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $147,949,139 $— Certificates of deposit — 128,296,497 — Commercial paper — 263,968,562 — Corporate bonds and notes — 78,605,945 — Municipal bonds and notes — 64,322,058 — Repurchase agreements — 520,676,000 — Short-term investment fund 58,000,000 — — U.S. government agency obligations — 30,915,376 — U.S. treasury obligations — 159,461,167 — Totals by level $— The accompanying notes are an integral part of these financial statements. 22 Money Market Fund Statement of assets and liabilities 3/31/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $873,518,744 Affiliated issuers (identified cost $58,000,000) (Note 5) 58,000,000 Repurchase agreements (identified cost $520,676,000) 520,676,000 Cash 362 Interest and other receivables 1,032,542 Receivable for shares of the fund sold 3,578,003 Total assets LIABILITIES Distributions payable to shareholders 4,528 Payable for shares of the fund repurchased 5,534,466 Payable for compensation of Manager (Note 2) 13,803 Payable for investor servicing fees (Note 2) 404,864 Payable for custodian fees (Note 2) 6,363 Payable for Trustee compensation and expenses (Note 2) 461,459 Payable for administrative services (Note 2) 5,351 Other accrued expenses 189,043 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,451,430,329 Undistributed net investment income (Note 1) 123 Accumulated net realized loss on investments (Note 1) (1,244,678) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,339,278,995 divided by 1,342,075,781 shares) $1.00 Net asset value and offering price per class B share ($15,234,871 divided by 15,267,253 shares)* $1.00 Net asset value and offering price per class C share ($21,250,288 divided by 21,293,754 shares)* $1.00 Net asset value, offering price and redemption price per class M share ($27,051,994 divided by 27,106,421 shares) $1.00 Net asset value, offering price and redemption price per class R share ($26,388,419 divided by 26,441,508 shares) $1.00 Net asset value, offering price and redemption price per class T share ($20,981,207 divided by 21,024,942 shares) $1.00 * Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Money Market Fund 23 Statement of operations Six months ended 3/31/13 (Unaudited) INVESTMENT INCOME Interest (including interest income of $953 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 2,180,377 Investor servicing fees (Note 2) 1,223,594 Custodian fees (Note 2) 11,956 Trustee compensation and expenses (Note 2) 81,464 Distribution fees (Note 2) 200,889 Administrative services (Note 2) 25,277 Other 308,803 Fees waived and reimbursed by Manager (Note 2) (2,413,113) Total expenses Expense reduction (Note 2) (5,727) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 21,000 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 24 Money Market Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/13* Year ended 9/30/12 Operations: Net investment income $74,638 $170,971 Net realized gain on investments 21,000 115,951 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (68,911) (156,652) Class B (840) (2,153) Class C (1,114) (2,759) Class M (1,397) (2,888) Class R (1,080) (1,955) Class T (1,165) (2,963) Decrease from capital share transactions (Note 4) (62,801,012) (369,097,072) Total decrease in net assets NET ASSETS Beginning of period 1,512,965,655 1,881,945,175 End of period (including undistributed net investment income of $123 and distributions in excess of net investment income of $8, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Money Market Fund 25 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income Net asset Ratio (loss) value, Net realized Total from From Total return Net assets, of expenses to average beginning Net investment gain (loss) investment net investment From Total Net asset value, at net asset end of period to average netassets Period ended of period income (loss) on investments operations income return of capital distributions end of period value (%) a (in thousands) netassets (%) b (%) Class A March 31, 2013** — c — c — c — c — — c — * d .11* e —* e,f September 30, 2012 .0001 .0001 (.0001) — .23 e .01 e September 30, 2011 .0001 .0001 (.0001) — .22 e .01 e September 30, 2010 .0001 (.0003) (.0005) — .32 e — e,f September 30, 2009 .0091 (.0001) (.0086) — .56 e,g .98 e,g September 30, 2008 .0327 (.0002) (.0325) (.0004) .56 g 3.28 g Class B March 31, 2013** — c — c — c — c — — c — * d .11* e —* e,f September 30, 2012 .0001 .0001 (.0001) — .23 e .01 e September 30, 2011 .0001 .0001 (.0001) — .22 e .01 e September 30, 2010 .0001 (.0003) (.0005) — .32 e .01 e September 30, 2009 .0060 (.0001) (.0054) — .91 e,g .68 e,g September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 g 2.83 g Class C March 31, 2013** — c — c — c — c — — c — * d .11* e —* e,f September 30, 2012 .0001 .0001 (.0001) — .23 e .01 e September 30, 2011 .0001 .0001 (.0001) — .22 e .01 e September 30, 2010 .0001 (.0003) (.0005) — .32 e — e,f September 30, 2009 .0060 (.0001) (.0054) — .89 e,g .62 e,g September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 g 2.66 g Class M March 31, 2013** — c — c — c — c — — c — * d .11* e —* e,f September 30, 2012 .0001 .0001 (.0001) — .23 e .01 e September 30, 2011 .0001 .0001 (.0001) — .22 e .01 e September 30, 2010 .0001 (.0003) (.0005) — .32 e — e,f September 30, 2009 .0080 (.0001) (.0074) — .68 e,g .83 e,g September 30, 2008 .0312 (.0002) (.0310) (.0004) .71 g 3.07 g Class R March 31, 2013** — c — c — c — c — — c — * d .11* e —* e,f September 30, 2012 .0001 .0001 (.0001) — .23 e .01 e September 30, 2011 .0001 .0001 (.0001) — .22 e .01 e September 30, 2010 .0001 (.0003) (.0005) — .32 e — e,f September 30, 2009 .0060 (.0001) (.0054) — .84 e,g .43 e,g September 30, 2008 .0277 (.0002) (.0276) (.0003) 1.06 g 2.54 g Class T March 31, 2013** — c — c — c — c — — c — * d .11* e .01* e September 30, 2012 .0001 .0001 (.0001) — .23 e .01 e September 30, 2011 .0001 .0001 (.0001) — .22 e .01 e September 30, 2010 .0001 (.0003) (.0005) — .32 e — e,f September 30, 2009 .0073 (.0001) (.0067) — .74 e,g .64 e,g September 30, 2008 .0302 (.0002) (.0300) (.0004) .81 g 2.93 g See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 26 Money Market Fund Money Market Fund 27 Financial highlights (Continued) * Not annualized. ** Unaudited. a Total return assumes dividend reinvestment and does not reflect the effect of sales charges. b Includes amounts paid through expense offset arrangements (Note 2). c Amount represents less than $0.0001 per share. d Amount represents less than 0.01%. e Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields of the fund. As a result of such waivers, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 3/31/13 9/30/12 9/30/11 9/30/10 9/30/09 Class A 0.15% 0.29% 0.28% 0.20% 0.02% Class B 0.40 0.79 0.78 0.70 0.17 Class C 0.40 0.79 0.78 0.70 0.19 Class M 0.22 0.44 0.43 0.35 0.05 Class R 0.40 0.79 0.78 0.70 0.24 Class T 0.27 0.54 0.53 0.45 0.09 f Amount represents less than 0.01% of average net assets. g Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2009 0.03% September 30, 2008 <0.01 The accompanying notes are an integral part of these financial statements. 28 Money Market Fund Notes to financial statements 3/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through March 31, 2013. Putnam Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that are high quality and have short-term maturities. The fund invests significantly in certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. The fund may also invest in U.S. dollar denominated foreign securities of these types. Putnam Management may consider, among other factors, credit and interest rate risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classT shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR and classT shares also are generally not subject to a contingent deferred sales charge. In addition to the standard offering of classA shares, they are also sold to certain college savings plans and other Putnam funds. ClassB shares convert to classA shares after approximately eight years and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, classR and classT shares may differ based on each class’ distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Shares of each class would receive their pro-rata share of the net assets of the fund, if the fund were liquidated. In addition, the Trustees declare separate dividends on each class of shares. Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates market value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain Money Market Fund 29 other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2012, the fund had a capital loss carryover of $1,265,679 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $744,258 N/A $744,258 September 30, 2017 521,421 N/A 521,421 September 30, 2019 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a financial reporting and tax basis is the same. 30 Money Market Fund Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.240% of the next $50 billion, 0.390% of the next $5 billion, 0.220% of the next $50 billion, 0.340% of the next $10 billion, 0.210% of the next $100 billion and 0.290% of the next $10 billion, 0.205% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $2,413,113 as a result of this limit, and the net yield at the close of the reporting period was 0.01%. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived ClassA $— ClassB 41,840 ClassC 55,477 ClassM 20,845 ClassR 53,706 ClassT 29,021 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Money Market Fund 31 Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,131,685 ClassR 17,735 ClassB 13,804 ClassT 19,152 ClassC 18,278 Total ClassM 22,940 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $5,727 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,153, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classB, classC, classM, classR and classT shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.75%, 1.00%, 1.00%, 1.00% and 0.35% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.50%, 0.50%, 0.15%, 0.50% and 0.25% of the average net assets attributable to classB, classC, classM, classR and classT shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassB $41,840 ClassR 53,706 ClassC 55,477 ClassT 29,021 ClassM 20,845 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $19,548 and $534, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA and classT shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA, classM or classT shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $54,480,240,466 and $54,593,189,693, respectively. 32 Money Market Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 427,028,629 $427,028,629 799,706,693 $799,706,693 Shares issued in connection with reinvestment of distributions 59,294 59,294 134,040 134,040 427,087,923 427,087,923 799,840,733 799,840,733 Shares repurchased (486,349,781) (486,349,781) (1,140,901,491) (1,140,901,491) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 3,621,844 $3,621,844 9,389,159 $9,389,159 Shares issued in connection with reinvestment of distributions 595 595 1,503 1,503 3,622,439 3,622,439 9,390,662 9,390,662 Shares repurchased (6,389,898) (6,389,898) (19,071,013) (19,071,013) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 8,473,916 $8,473,916 27,361,209 $27,361,209 Shares issued in connection with reinvestment of distributions 957 957 2,311 2,311 8,474,873 8,474,873 27,363,520 27,363,520 Shares repurchased (10,263,041) (10,263,041) (35,396,340) (35,396,340) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 13,031,155 $13,031,155 28,575,526 $28,575,526 Shares issued in connection with reinvestment of distributions 1,155 1,155 2,344 2,344 13,032,310 13,032,310 28,577,870 28,577,870 Shares repurchased (14,540,318) (14,540,318) (31,306,933) (31,306,933) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 16,887,801 $16,887,801 18,075,172 $18,075,172 Shares issued in connection with reinvestment of distributions 1,021 1,021 1,883 1,883 16,888,822 16,888,822 18,077,055 18,077,055 Shares repurchased (9,909,143) (9,909,143) (17,152,455) (17,152,455) Net increase Money Market Fund 33 Six months ended 3/31/13 Year ended 9/30/12 ClassT Shares Amount Shares Amount Shares sold 3,702,325 $3,702,325 12,220,621 $12,220,621 Shares issued in connection with reinvestment of distributions 1,125 1,125 2,779 2,779 3,703,450 3,703,450 12,223,400 12,223,400 Shares repurchased (8,158,648) (8,158,648) (20,742,080) (20,742,080) Net decrease Note 5: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $171 $58,000,000 $171 $953 $58,000,000 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: New accounting pronouncement In January 2013, ASU 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” replaced ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund’s financial statements. 34 Money Market Fund The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund® The Putnam Fund for Growth and Income Absolute Return 300 Fund® International Value Fund Absolute Return 500 Fund® Multi-Cap Value Fund Absolute Return 700 Fund® Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Money Market Fund 35 Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 36 Money Market Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Marketing Services Kenneth R. Leibler Putnam Retail Management Robert E. Patterson Susan G. Malloy One Post Office Square George Putnam, III Vice President and Boston, MA 02109 Robert L. Reynolds Assistant Treasurer W. Thomas Stephens Custodian James P. Pappas State Street Bank Officers Vice President and Trust Company Robert L. Reynolds President Mark C. Trenchard Legal Counsel Vice President and Ropes & Gray LLP Jonathan S. Horwitz BSA Compliance Officer Executive Vice President, Principal Executive Officer, and Judith Cohen Compliance Liaison Vice President, Clerk, and Associate Treasurer Steven D. Krichmar Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Money Market Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 24, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 24, 2013
